Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a device  for detecting a short-circuit current in an electrical power transmission cable  having a combination of  an electrical power transmission cable  for a high-voltage direct-current network, comprising: an electrically conductive central core  configured to transmit an electrical current, an electrically insulating jacket  arranged around the central core , a metal screen arranged around the insulating jacket (4), and wherein the electrical power transmission cable  also comprises at least one optical fiber  extending along the electrical power transmission cable, in which cable, in at least one detection zone of the electrical power transmission cable ,  said optical fiber  is arranged between the electrically conductive central core  and the metal screen  and forms windings around the central core , a first optical transmitter  arranged at a first end of the electrical power transmission cable and configured to transmit an optical signal in an optical fiber of power transmission cable, a second optical transmitter arranged at a second end of the electrical power transmission cable  and configured to transmit an optical signal in an optical fiber  of the said electrical power transmission cable , a first optical detector  arranged at the first end of the electrical power transmission cable and configured to detect a change in the polarization angle of the optical signal transmitted by the second optical transmitter and associated with a fault signal, a first switching device  arranged at the first end of the electrical power transmission 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bohnert (pat# 6,636,321) disclose fiber optic current sensor.
Lind (Pat# 4,928,067) discloses Non-intrusive fiber optic electromagnetic field probe apparatus and associated methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867